           Case 4:18-cr-00230-O Document 110 Filed 01/10/19               Page 1 of 15 PageID 884


                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

      UNITED STATES OF AMERICA

      v.                                                              No. 4:18-CR-230-O

      DENISE CROS-TOURE (01)
      MOHAMED TOURE (02)

                                   AGREED ADMITTED EXHIBIT LIST
                                      GOVERNMENT’S EXHIBITS
EXHIBIT         SPONSORING                   DESCRIPTION
NUMBER          WITNESS                      OF EXHIBIT               IDENTIFIED   OFFERED    ADMITTED

1.              Bridget Ajufo                Photo of D.D. with             4             4         4
                                             2 small children

2.              Bridget Ajufo                Photo of D.D.                  4             4         4
                                             sitting on the stairs

4.              Christine Ajufo              Map of defendants’             4             4         4
                or Leslie Dompka             neighborhood

5.              Christine Ajufo              Photo of D.D.                  4             4         4


7.              Maladho Diallo               Photo of D.D.                  4             4         4
                or D.D.                      from visa


10.             Maladho Diallo               Diallo family photo            4             4         4
                or D.D.

11.             Maladho Diallo               Diallo family photo            4             4         4
                or D.D.


16.             D.D.                         Photo of defendants’           4             4         4
                                             children, Cros-Toure’s
                                             sister, and D.D.


      Admitted Trial Exhibit List - Page 1
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19          Page 2 of 15 PageID 885


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT               IDENTIFIED   OFFERED   ADMITTED

17.              D.D.                  Photo of defendants’           4          4            4
                                       children, Cros-Toure’s
                                       sister, and D.D.

18.              D.D.                  Photo of defendants’           4          4            4
                                       children, Cros-Toure’s
                                       sister, and D.D.

19.              D.D.                  Photo of Saran Toure           4          4            4
                                       with twin beds

20.              D.D.                  Photo of Saran Toure’s         4          4            4
                                       bedroom with queen
                                       sized bed

21.              D.D.              Photo of R. Toure’s                4          4            4
                 or Anthony Meehan bedroom with purple
                                   walls

23.              D.D.              Photo of R. Toure’s                4          4            4
                 or Anthony Meehan bedroom

24.              D.D.                  Photo of R. Toure’s            4          4            4
                                       bedroom with partially
                                       painted wall

25.              D.D.                  Photo of mattresses in         4          4            4
                                       defendants’ garage


27.              D.D.                  Photo of storage bin           4          4            4
                                       in defendants’ garage

28.              D.D.                  Photo of storage bin           4          4            4
                                       in defendants’ garage

29.              D.D.                  Photo of D.D. near a           4          4            4
                                       pond with two of
                                       defendants’ children




Admitted Trial Exhibit List - Page 2
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19             Page 3 of 15 PageID 886


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT                  IDENTIFIED   OFFERED   ADMITTED

30.              D.D.                  Photo of D.D. near a              4          4            4
                                       pond with two of
                                       defendants’ children

31.              D.D.                  Photo of D.D. with                4          4            4
                                       short hair

32.              D.D.                  Photo of D.D. with                4          4            4
                                       short hair

33.              D.D.                  D.D. holding R. Toure             4          4            4

34.              D.D.                  Photo with R. Toure               4          4            4

35.              D.D.                  Photo with son of                 4          4            4
                                       Djana Cros

36.              D.D.              Photo of Tom Thumb                    4          4            4
                 or Anthony Meehan near defendants’ house

43.              D.D.              Photo looking at shopping             4          4            4
                 or Anthony Meehan center near defendants’ house
                                   from Bicentennial Park

45.              D.D.                  Photo of counter in               4          4            4
                                       defendants’ kitchen

46.              D.D.                  Photo of table in                 4          4            4
                                       defendants’ kitchen

47.              D.D.                  Flashcards made by D.D.           4          4            4
                 or SSA Keith
                 Knowles

52.              D.D.                  Photo of birthday party           4          4            4
                                       for defendants’ children

53.              D.D.                  Photo of birthday party           4          4            4
                                       for defendants’ children

54.              D.D.                  Photo of birthday party     _      4         4            4
                                       for defendants’ children

Admitted Trial Exhibit List - Page 3
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19            Page 4 of 15 PageID 887


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT                 IDENTIFIED   OFFERED   ADMITTED

55.              D.D.                  Photo of birthday party          4          4            4
                                       for defendants’ children

60.              D.D.                  Photo of birthday party          4          4            4
                                       for defendants’ children

61.              D.D.                  Photo of birthday party          4          4            4
                                       for defendants’ children


62.              D.D.                  Photo of birthday party          4          4            4
                                       for defendants’ children

66.              D.D.                  Photo of birthday party          4          4            4
                                       for defendants’ children


68.              D.D.                  Photo of D.D. with               4          4            4
                                       Defendant Cros-Toure
                                       and children at a beach

69.              D.D.                  Photo of D.D. at the             4          4            4
                                       beach

70.              D.D.                  Photo of bookshelves             4          4            4
                                       and photographs in
                                       defendants’ house

71.              D.D.                  Photo of dresser in              4          4            4
                                       defendants’ bedroom

72.              D.D.                  Photo of D.D. with               4          4            4
                                       baseball hat on

73.              D.D.                  Photo of Ahmed Toure             4          4            4
                                       with braces

74.              D.D.                  Photo of Marcel Toure            4          4            4
                                       with braces

75.              D.D.                  Photo of Sara Toure              4          4            4
                                       with braces

Admitted Trial Exhibit List - Page 4
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19              Page 5 of 15 PageID 888


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT                   IDENTIFIED   OFFERED   ADMITTED

76.              D.D.                  Photo of Timou Toure               4          4            4
                                       with braces

77.              D.D.                  Photo of R. Toure                  4          4            4
                                       with braces

78.              D.D.                  Photo of D.D. with                 4          4            4
                 or Matt               Swollen cheek
                 Markovich

80.              D.D.                  Photo of D.D.’s left ear           4          4            4

82.              D.D.                  Photo of boombox                   4          4            4
                                       at defendants’ house

83.              D.D.                  Photo of D.D.’s right arm          4          4            4

84.              D.D.                  Photo of D.D.’s right arm          4          4            4

85.              D.D.                  Photo of D.D.’s left arm           4          4            4

86.              D.D.                  Photo of D.D.’s left arm           4          4            4

87.              D.D. or               Aerial photo of playground         4          4            4
                 Katy Wade             at Bicentennial Park, 2003
                 or Anthony
                 Meehan

91.              D.D. or               Photo of baseball field            4          4            4
                 Katy Wade             at Bicentennial Park
                 or Anthony
                 Meehan

93.              D.D. or               Aerial photo of                    4          4            4
                 Katy Wade             Bicentennial Park, 2001

94.              D.D.                  Photo of covered bench             4          4            4
                                       at Bicentennial Park

95.              D.D.                  Photo of covered bench             4          4            4
                                       at Bicentennial Park


Admitted Trial Exhibit List - Page 5
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19               Page 6 of 15 PageID 889


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT                    IDENTIFIED   OFFERED   ADMITTED

98.              D.D. or               Instagram post by                   4          4            4
                 Mary Thomson          Mary Thomson with D.D.

99.              D.D. or Anthony       Photo of fashion shoot              4          4            4
                 Meehan                with Anthony Meehan

100.             D.D. or Anthony       Photo of fashion shoot              4          4            4
                 Meehan                with Anthony Meehan


102.             D.D.                  D.D.’s torn T-shirt                 4          4            4
                 or SSA Keith
                 Knowles

103.             D.D. or Matthew       Audio recording of                  4          4            4
                 Markovich             defendants speaking to D.D.


103 – A          D.D. or Matthew       Audio recording of                  4          4            4
                 Markovich             defendants speaking to D.D.
                                       Memo1.m4a

103 – B          D.D. or Matthew       Audio recording of                  4          4            4
                 Markovich             defendants speaking to D.D.
                                       Memo.m4a

104.             D.D. or Matthew       Audio recording of                  4          4            4
                 Markovich             defendants speaking to D.D.


107.             D.D.                  Photo D.D. brought                  4          4            4
                 or SSA Keith          with her when she
                 Knowles               escaped

109.             Hassane Diane         Photo of the defendants’            4          4            4
                                       home

113.             Mashid Golbarani      Photo of D.D. with                  4          4            4
                 or D.D.               members of youth
                                       group




Admitted Trial Exhibit List - Page 6
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19             Page 7 of 15 PageID 890


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT                  IDENTIFIED   OFFERED   ADMITTED

114.             Mashid Golbarani      Photo of D.D. with                4          4            4
                 or D.D.               Members of youth
                                       group and tree

116.             SSA Knowles           D.D. NIV Applicant                4          4            4

117.             SSA Knowles           D.D. Passport/Visa                4          4            4


118.             SSA Knowles           Copy of D.D. Passport/            4          4            4_
                                       Visa

119.             SSA Knowles           Stamped I-94 Form                 4          4            4
                                       from D.D. Passport
                                       (original)

119A.            SSA Knowles           Stamped I-94 Form                 4          4            4
                                       from D.D. Passport
                                       (copy)

120.             SSA Knowles           TECS-PCQ Database                 4          4            4
                                       Screenshot

121.             SSA Knowles           Texas DPS Database                4          4            4
                                       Screenshot

122.             SSA Knowles           NNSV Database                     4          4            4
                                       Screenshot

123.             SSA Knowles           NNSV Database                     4          4            4
                                       Screenshot

124.             SSA Knowles           Comm. Air Border Crossing         4          4            4
                                       For D.D. in 2000

125.             SSA Knowles           Air France No. 36                 4          4            4
                                       Passenger List

126.             SSA Knowles           Comm. Air Border Crossing         4          4            4_
                                       For Boumbouya & Cros

127.             SSA Knowles           Djana Cros NIV Applicant          4          4            4

Admitted Trial Exhibit List - Page 7
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19              Page 8 of 15 PageID 891


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT                   IDENTIFIED   OFFERED   ADMITTED

128.             SSA Knowles           Comm. Air Border Crossing          4          4            4
                                       For Hadja Toure

129.             SSA Knowles           Passenger List for Delta           4          4            4
                                       Flight No. 48

130.             SSA Knowles           Carroll ISD School Records         4          4            4

131.             SSA Knowles           Flower Mound Medical               4          4            4
                                       Medical Records

132.             SSA Knowles           Texas A&M Dental Records           4          4            4_


133.             SSA Knowles           Audio Recording of Agents’        4           4            4
                                       Mohamed Toure

136.             SSA Knowles           Transcript of Audio                4          4            4
                                       Recording, Part 1

137.             SSA Knowles           Transcript of Audio                4          4            4
                                       Recording, Part 2

142.             Matthew Markovich Video from D.D.’s                      4          4            4
                 or D.D.           Kindle (enhanced)
                                   IMG_2699-3.MOV

142 – A          Matthew Markovich Video from D.D.’s                      4          4            4
                 or D.D.           Kindle
                                   IMG_2699-3.MOV

144.             Matthew Markovich Video from D.D.’s                      4          4            4
                 or D.D.           Kindle (enhanced)
                                   VID_20160813_091856.mp4


144--A           Matthew Markovich Video from D.D.’s                      4          4            4
                 or D.D.           Kindle
                                   VID_20160813_091856.mp4

146A.            Anna Mason            Transcript of audio                4          4            4
                                       recording

Admitted Trial Exhibit List - Page 8
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19             Page 9 of 15 PageID 892


EXHIBIT          SPONSORING            DESCRIPTION
NUMBER           WITNESS               OF EXHIBIT                  IDENTIFIED   OFFERED   ADMITTED

157.             Arnetta Shams         Photo of D.D.                     4          4            4


164.             Mary Thomson          Instagram Photo of D.D.           4          4            4

165.             Mary Thomson          Audio of June 23                  4          4            4
                                       Voicemail of D.D.

166.             Mary Thomson          Audio of July 11                  4          4            4
                                       Voicemail of D.D.

167.             Mary Thomson          Text Message on July 11           4          4            4


169.             Mary Thomson          Text Message on Aug. 8            4          4            4


172.             Mary Thomson          Audio of Aug. 15                  4          4            4
                                       Voicemail of D.D.

175.             Katy Wade             Photo of her former home,         4          4            4
                                       540 Briarridge Rd.

176.             Katy Wade             Photo of her former home,         4          4            4
                                       540 Briarridge Rd.

179.             Katy Wade             Photo of her former home,         4          4            4
                                       540 Briarridge Rd.


180.             Katy Wade             Photo of her former home,         4          4            4_
                                       540 Briarridge Rd.

181.             Katy Wade             Photo of Sara Toure               4          4            4




Admitted Trial Exhibit List - Page 9
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19                       Page 10 of 15 PageID 893


                                                DEFENSE’S EXHIBITS
 EXHIBIT        SPONSORING               DESCRIPTION OF EXHIBIT          IDENTIFIED     OFFERED    ADMITTED
 NUMBER           WITNESS
     3         Cindy Fentriss              Photo of Jane Doe at a
               or Toure family                   wedding
                   member                                                    4             4           4
     5         Cindy Fentriss           Photo of Jane Doe in red shirt
               or Toure family
                   member                                                    4             4           4
     6         Cindy Fentriss              Photo of Jane Doe at a
               or Toure family                   wedding
                   member                                                    4             4           4
     7         Cindy Fentriss           Photo of Jane Doe at a formal
               or Toure family                      event
                   member                                                    4             4           4
     8         Cindy Fentriss           Photo of Jane Doe at a formal
               or Toure family                      event
                   member                                                    4             4           4
     9         Cindy Fentriss           Photo of Jane Doe dancing in
               or Toure family                    costume
                   member                                                    4             4           4
     12        Cindy Fentriss           Photo of Jane Doe at the park
               or Toure family
                   member                                                    4             4           4
     13        Cindy Fentriss           Photo of Jane Doe in purple
               or Toure family                     shirt
                   member                                                    4             4           4
     14        Cindy Fentriss              Photo of Jane Doe at a
               or Toure family                   wedding
                   member                                                    4             4           4
     15        Cindy Fentriss              Photo of Jane Doe at a
               or Toure family                   wedding
                   member                                                    4             4           4
     16        Cindy Fentriss              Photo of Jane Doe at a
               or Toure family                   wedding
                   member                                                    4             4           4
     19        Cindy Fentriss              Photo of Jane Doe at a
               or Toure family                   wedding
                   member                                                    4             4           4
     38         Toure family             Photo of Jane Doe playing
               member or Jane                      tennis
                    Doe                                                      4             4           4



Admitted Trial Exhibit List - Page 10
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19                      Page 11 of 15 PageID 894


 EXHIBIT        SPONSORING              DESCRIPTION OF EXHIBIT          IDENTIFIED     OFFERED    ADMITTED
 NUMBER           WITNESS
     47         Toure family            Photo of Jane Doe on Toure
               member or Jane                 family vacation
                    Doe                                                     4             4           4
     50         Toure family            Photo of Jane Doe on Toure
               member or Jane                 family vacation
                    Doe                                                     4             4           4
     54         Toure family            Photo of Jane Doe on Toure
               member or Jane                 family vacation
                    Doe                                                     4             4           4
     73         Toure family            Photo of Jane Doe at holiday
               member or Jane                      dinner
                    Doe                                                     4             4           4
     77         Toure family             Photo of Jane Doe at track
               member or Jane                      event
                    Doe                                                     4             4           4
     79         Toure family             Photo of Jane Doe in pink
               member or Jane                       shirt
                    Doe                                                     4             4           4
     84         Toure family            Photo of Toure family doing
               member or Jane                    yard work
                    Doe                                                     4             4           4
     85         Toure family            Photo of Toure family doing
               member or Jane                    yard work
                    Doe                                                     4             4           4
     90         Toure family            Photo of Jane Doe at the fair
               member or Jane
                    Doe                                                     4             4           4
     91         Toure family            Photo of Jane Doe in white
               member or Jane                      dress
                    Doe                                                     4             4           4
     94         Toure family            Photo pf Jane Doe opening
               member or Jane               Christmas present
                    Doe                                                     4             4           4
     98         Toure family               Photo of Jane Doe at
               member or Jane                   restaurant
                    Doe                                                     4             4           4
    103         Toure family             Photo of Jane Doe playing
               member or Jane                    mini-golf
                    Doe                                                     4             4           4
    106         Toure family             Photo of Jane Doe playing
               member or Jane                    mini-golf
                    Doe                                                     4             4           4


Admitted Trial Exhibit List - Page 11
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19                      Page 12 of 15 PageID 895


 EXHIBIT        SPONSORING              DESCRIPTION OF EXHIBIT          IDENTIFIED     OFFERED    ADMITTED
 NUMBER           WITNESS
    107         Toure family            Photo of Jane Doe at the lake
               member or Jane
                    Doe                                                     4             4           4
    112         Toure family                Photo of Jane Doe at
               member or Jane                    Christmas
                    Doe                                                     4             4           4
    116         Toure family             Photo of Jane Doe in black
               member or Jane                      blouse
                    Doe                                                     4             4           4
    121         Toure family              Photo of Jane Doe with
               member or Jane                 Toure family
                    Doe                                                     4             4           4
    131         Toure family             Photo of Jane Doe at color
               member or Jane                       run
                    Doe                                                     4             4           4
    133         Toure family            Photo of Jane Doe at signing
               member or Jane                      event
                    Doe                                                     4             4           4
    135         Toure family              Photo of Jane Doe with
               member or Jane                     female
                    Doe                                                     4             4           4
    136         Toure family              Photo of Jane Doe with
               member or Jane                     female
                    Doe                                                     4             4           4
    139         Toure family                Photo of Jane Doe at
               member or Jane                 graduation event
                    Doe                                                     4             4           4
    141         Toure family             Photo of Jane Doe at track
               member or Jane                       meet
                    Doe                                                     4             4           4
    143         Toure family             Photo of Jane Doe at track
               member or Jane                       meet
                    Doe                                                     4             4           4
    148         Toure family            Photo of Jane Doe with other
               member or Jane                      females
                    Doe                                                     4             4           4
    160         Toure family               Video of Jane Doe in
               member or Jane             argument with male and
                    Doe                           female                    4             4           4
    162         Toure family             Screenshot of Jane Doe's
               member or Jane            Instagram account; home
                    Doe                            page                     4             4           4


Admitted Trial Exhibit List - Page 12
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19                     Page 13 of 15 PageID 896


 EXHIBIT        SPONSORING              DESCRIPTION OF EXHIBIT         IDENTIFIED     OFFERED    ADMITTED
 NUMBER           WITNESS
    163         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                         July 21, 2016              4             4           4
    164         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                         June 20, 2016              4             4           4
    165         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                          June 5, 2016              4             4           4
    169         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                        August 5, 2015              4             4           4
    185         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                       February 2, 2015             4             4           4
    195         Toure family              Screenshot of Jane Doe's
               member or Jane               Instagram; comments
                    Doe                                                    4             4           4
    196         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                      November 24, 2014             4             4           4
    201         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                        August 2, 2014              4             4           4
    203         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                         July 30, 2014              4             4           4
    204         Toure family              Screenshot of Jane Doe's
               member or Jane               Instagram; comments
                    Doe                                                    4             4           4
    205         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                         July 19, 2014              4             4           4
    212         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                         June 18, 2014              4             4           4
    225         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                         May 10, 2014               4             4           4
    235         Toure family              Screenshot of Jane Doe's
               member or Jane               Instagram; comments
                    Doe                                                    4             4           4


Admitted Trial Exhibit List - Page 13
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19                     Page 14 of 15 PageID 897


 EXHIBIT        SPONSORING               DESCRIPTION OF EXHIBIT        IDENTIFIED     OFFERED    ADMITTED
 NUMBER           WITNESS
    236         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                       February 1, 2014             4             4           4
    264         Toure family              Screenshot of Jane Doe's
               member or Jane           Instagram account; post from
                    Doe                         July 14, 2015              4             4           4
    269        Member of the              Jane Doe at a graduation
               Toure family or                      party
                 Jane Doe                                                  4             4           4
    281          Jane Doe                 Screenshot of Jane Doe’s
                                            Facebook friend page           4             4           4
    283            Jane Doe               Screenshot of Jane Doe’s
                                            Facebook friend page           4             4           4
    284            Jane Doe               Screenshot of Jane Doe’s
                                            Facebook friend page           4             4           4
    298          Jane Doe or            Screenshot of Facebook post;
                   Anthony                posted July 22, 2014-Jane
                   Meehan                Doe in cold weather clothes
                                                 with friend               4             4           4
    299          Jane Doe or            Screenshot of Facebook post;
                   Anthony               posted August 8, 2014-Jane
                   Meehan               Doe working out with friend        4             4           4
    300           Jane Doe                 Screenshot of Jane Doe
                                         Twitter account; post from
                                                May 12, 2016               4             4           4
    302            Jane Doe               Screenshot of Jane Doe's
                                         Twitter account; posts from
                                            February 14-11 2016            4             4           4
    307         Toure family                Photo of Jane Doe at
               member or Jane                     Christmas
                    Doe                                                    4             4           4
    311         Toure family              Photo of Jane Doe with
               member or Jane                 Toure family
                    Doe                                                    4             4           4
    312         Toure family             Photo of Jane Doe in black
               member or Jane                 and grey blouse
                    Doe                                                    4             4           4
    315         Toure family              Photo of Jane Doe eating
               member or Jane             dinner with Toure family
                    Doe                                                    4             4           4
    368          Jane Doe                Video of Jane Doe dancing
                                             with youth group              4             4           4

Admitted Trial Exhibit List - Page 14
          Case 4:18-cr-00230-O Document 110 Filed 01/10/19                       Page 15 of 15 PageID 898


 EXHIBIT        SPONSORING              DESCRIPTION OF EXHIBIT          IDENTIFIED      OFFERED      ADMITTED
 NUMBER           WITNESS
    372         Toure family              Photo of Jane Doe eating
               member or Jane           dinner with the Toure family
                     Doe                        at a restaurant              4             4             4
    386           Jane Doe,             Video from New Year’s Eve
               Fentriss family            Party at Fentriss Home in
                 member, or                          2009
                Toure Family                                                 4             4             4
    393         Jane Doe or a             Jane Doe at track meet
               member of the
                Toure family                                                 4             4             4

                                                         Respectfully submitted,


        /s/ Scott H. Palmer                                            /s/ Rebekah J. Bailey
        SCOTT H. PALMER                                                REBEKAH J. BAILEY
        Attorney for Defendant Cros-Toure                              Trial Attorney
        State Bar Number 00797196                                      U.S. Department of Justice, Civil Rights
        15455 Dallas Parkway                                           Division
        Suite 540 LB 32                                                950 Pennsylvania Ave., N.W.
        Addison, TX 75001                                              Washington, D.C. 20530
        Telephone: 214-987-4100                                        Texas State Bar No. 24079833
        Facsimile: 214-922-9900                                        Email: Rebekah.Bailey@usdoj.gov
        Email: scott@scottpalmerlaw.com
        /s/ David M Finn                                               /s/ Brady T. Wyatt III
        DAVID M. FINN                                                  BRADY T. WYATT III
        Attorney for Defendants                                        Attorney for Defendant Toure
        Cros-Toure and Toure                                           State Bar Number 24008313
        State Bar Number 07026900                                      3300 Oak Lawn, Suite 600
        2828 North Harwood, Suite 1950                                 Dallas, TX 75219
        Dallas, TX 75201                                               Telephone: 214-559-9115
        Telephone: 214-651-1121                                        Facsimile: 214-528-6601
        Facsimile: 214-953-1366                                        Email: attywyatt@hotmail.com
        Email: kathy@mfplaw.com




Admitted Trial Exhibit List - Page 15
